Citation Nr: 0901650	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial evaluation in excess of 10 
percent for service-connected scoliosis, vertebral back pain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel







INTRODUCTION

The veteran had active duty service from July 2001 until July 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that granted service connection 
for scoliosis, vertebral back pain and assigned a 10 percent 
evaluation, effective July 24, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the evidence reveals that further development is 
necessary.  Although the veteran underwent VA examinations in 
September and October 2004, the exams were originally 
requested for a service connection claim.  The current matter 
before the Board is an appeal for a higher initial rating.  
The veteran reports that his low back disability has worsened 
since the most recent VA examination. As such, VA is required 
to afford him a contemporaneous VA examination to assess the 
current nature, extent and severity of his back disability.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.	After associating all outstanding 
records with the claims folder, the 
RO/AMC should schedule the veteran for 
an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of any orthopedic and 
neurologic impairment related to the 
veteran's back disability.  The 
veteran's claims folder shall be made 
available to and reviewed by the 
examiner.

The examiner should identify all 
orthopedic and neurological pathology 
related to the veteran's service-
connected lumbar back disability.  The 
examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion, 
and should describe any pain, weakened 
movement, excess fatigability, and 
incoordination present. k.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

All findings and conclusions shall be 
fully explained. 

2.	Then, the RO/AMC should readjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted in 
full, the RO/AMC should issue the 
veteran and his representative a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




